Per Curiam.
The only question presented on this appeal relates to the jurisdiction of the state courts in maritime contracts. This question was decided adversely to the appellant in Ransberry v. North American Transp. & Trad. Co., 22 Wash. 476, 61 Pac. 154. We are now asked to reconsider and overrule that case upon this point. No new authorities are cited and no reason presented which was not considered on that appeal. We are satisfied with the decision therein rendered. The judgment is therefore affirmed. ,